DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 2, 6-10, 14, 15, and 16 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 7, 7, 9, 14, and 15 have been amended, and claims 3, 4, 5, 11, 12, and 13 have been cancelled.  Thus, claims 1, 2, 6-10, 14, 15, and 16 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 6-10, 14, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Kariatsumari et al. [U.S. Patent Publication 2015/0109114], discloses a haptic motor being activated in response to the detection of a lane deviation where the magnitude of the tactile alert varies periodically in proportion to the probability of the deviation of a vehicle from its lane (paragraph 0068).  The second most similar art of record,  Delson et al. [U.S. Patent Publication 2012/0232780], discloses the use of a frequency controller, in combination of a direction and amplitude controller, to control the operation of actuators where vibration frequency and vibration amplitude are defined by the frequency controller and direction and amplitude controller (paragraphs 0254 and 0255 as well as figure 35, items 504a, 504b, 506a, 506b, 508, 510, and 512).  However, no art of record discloses the alarm signal generator generating the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689